        Case 3:17-cv-01814-RDM Document 53 Filed 01/04/19 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                         )
Commonwealth of Pennsylvania,            )
                                         )
                   Plaintiff,            )
                                           NO. 3:17-cv-1814-RDM
                                         )
      v.                                 )
                                           JUDGE MARIANI
                                         )
Navient Corporation and                  )
                                           ELECTRONICALLY FILED
Navient Solutions, LLC,                  )
                                         )
                   Defendants.           )
                                         )


       NAVIENT DEFENDANTS’ MOTION FOR CERTIFICATION

      Pursuant to 28 U.S.C. §1292(b), Defendants Navient Corporation and Navient

Solutions, LLC (collectively “Defendants”), hereby move to certify for immediate

appeal the following issues: (1) whether a State may pursue copycat claims under

the CFPA even after the CFPB filed its own CFPA claims against the same

defendants targeting the same conduct, (2) whether the Higher Education Act

preempts state-law claims against a loan servicer based on its communications with

borrowers, and (3) whether a court can enjoin conduct that the plaintiff (a) admits

ceased a decade ago and (b) never alleges will recur.
       Case 3:17-cv-01814-RDM Document 53 Filed 01/04/19 Page 2 of 4




      The grounds supporting this request are set forth in Defendants’ supporting

memorandum of law which is being filed simultaneously herewith.


Dated: January 4, 2019                       Respectfully submitted,

                                        By: /s/ Daniel T. Brier
                                            Daniel T. Brier (PA 52348)
                                            Myers Brier & Kelly, LLP
                                            425 Spruce Street, Suite 200
                                            Scranton, PA 18503
                                            dbrier@mbklaw.com
                                            Tel: 570-342-6100
                                            Fax: 570-342-6147

                                            Jennifer Levy (DC 461921)
                                            Michael Shumsky (DC 495078)
                                            Patrick Brown (DC 1033415)
                                            KIRKLAND & ELLIS LLP
                                            655 Fifteenth Street, NW
                                            Washington, DC 20005
                                            Tel: 202-879-5000
                                            Fax: 202-879-5200

                                            Counsel for Defendants
                                            Navient Corporation and
                                            Navient Solutions, LLC




                                        2
       Case 3:17-cv-01814-RDM Document 53 Filed 01/04/19 Page 3 of 4




                CERTIFICATE OF NON-CONCURRENCE

     I, Daniel T. Brier, hereby certify that I sought the concurrence of Nicholas

Smyth, Esquire, counsel for Plaintiff Commonwealth of Pennsylvania, in this

Motion. Mr. Smyth does not concur.




                                           /s/ Daniel T. Brier



Date: January 4, 2019
        Case 3:17-cv-01814-RDM Document 53 Filed 01/04/19 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I, Daniel T. Brier, hereby certify that a true and correct copy of the foregoing

Motion for Certification was served upon the following counsel of record via the

Court’s electronic case filing system on this 4th day of January 2019:


                          John Abel, Esquire
                          Commonwealth of Pennsylvania
                          Office of Attorney General
                          Strawberry Square, 15th Floor
                          Harrisburg, PA 17120



                                              /s/ Daniel T. Brier
